Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 and 14-20 are pending and under examination in this office action.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 14, 2018; November 20, 2018 and December 14, 2018. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 for instance recites the phrase “authorized preservatives cited in Annex V of Regulation (EC) No. 1223/2009” it is indefinite in that it fails to point out what is 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 It is not clear what is meant by “comprise no further preservatives.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limei (CN 101332160, Applicant’s IDS) in view of Haraya et al. (US 2016/0354294) and Holtzinger et al. (FR 2780283, Applicant’s IDS).
 With regards to instant claim 1, Limei teaches a liquid bath gel (see translation  under technical field) comprising sodium lauryl sulfate (i.e., an ionic sulfactant, as required by instant claim 1, and 3, see claim 1), a cocamidopropyl betaine (see abstract (as required by instant claim 1 and 4) at a concentration from 5-10% (see summary of invention, as required by instant claims 4 and 16-18) wherein the pH is from 5.5-7 (as required by instant claims 1, 8 and 20) for cleansing 9see abstract, as required by instant claim 9) to the skin (see abstract, as required by instant claim 10) wherein the concentration of the anionic surfactant is from 15-20% (as required by instant claims 14-15).
However Limei fails to teach to recite 2-methyl-1,3-propanediol.
 Haraya teaches a cosmetic composition (see abstract) in the form of a liquid (see 0074) comprising and ionic surfactant (i.e., an akyl sulfate, see 0080), a betaine 
Holtzinger et al. teach an aqueous cosmetic formulation comprising 2-methyl 1,3 propanediol at a concentration from 0.5-15% (see claim 1) and sodium laurate as the anionic surfactant and also teaches that  Conventionally, cosmetic compositions are preserved from microbiological contamination due to the development of microorganisms introduced into cosmetic compositions, either during their manufacture, or even during their use, by raw materials qualified as "preservatives" and which form part of a positive list (Annex IV of the Directive   o10 European 76/768 / EEC modified from August 1997).
 Therefore one of ordinary skill in the art would have been motivated to expand the teachings of Limei and include microbial stabilizers 2-methyl -1,3-propanediolto the cosmetic formulation  for treating the skin as taught by Holtzinger 2-methyl 1,3-propanediol can be used alone and that the cosmetic formulation are preserved from microbiological contamination due to the development of microorganisms introduced into cosmetic compositions, either during their manufacture, or even during their use, by raw materials qualified as preservatives. Thus teaching that to remove the preservatives that may cause irritation an allergies.
 Therefore one of ordinary skill in the art would have been motivated to combine the cited prior art to result in the instant claim invention with a reasonable expectation of success. 
No claims are allowed. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        12/29/20